EXHIBIT 99.1 NewsRelease TransCanada announces the final 2013 Annual Meeting Board of Director election results CALGARY, Alberta –– April 30, 2013 –– TransCanada Corporation (TSX and NYSE: TRP) today announced the final director election results from its 2013 annual and special meeting of shareholders held on April 26, 2013.The following ten nominees were appointed as directors of TransCanada to serve until the next annual meeting of shareholders of TransCanada, or until their successors are elected or appointed: Nominee # Votes For % Votes For # Votes Withheld % Votes Withheld Kevin E. Benson Derek H. Burney Paule Gauthier Russell K. Girling S. Barry Jackson Paula Rosput Reynolds Mary Pat Salomone W. Thomas Stephens D. Michael G. Stewart Richard E. Waugh With more than 60 years’ experience, TransCanada is a leaderin the responsible development and reliable operation of North American energy infrastructure including natural gas and oil pipelines, power generation and gas storage facilities. TransCanada operates a network of natural gas pipelines that extends more than 68,500 kilometres (42,500 miles), tapping into virtually all major gas supply basins in North America. TransCanada is one of the continent's largest providers of gas storage and related services with more than 400 billion cubic feet of storage capacity. A growing independent power producer, TransCanada owns or has interests in over 11,800 megawatts of power generation in Canada and the United States. TransCanada is developing one of North America's largest oil delivery systems. TransCanada's common shares trade on the Toronto and New York stock exchanges under the symbol TRP. For more information visit: www.transcanada.com or check us out on Twitter @TransCanada or http://blog.transcanada.com. - 30 - TransCanada Media Enquiries: Shawn Howard/Grady Semmens 403.920.7859 or 800.608.7859 TransCanada Investor & Analyst Enquiries: David Moneta/Lee Evans 403.920.7911 or 800.361.6522
